The parties to this cause have stipulated that the point at issue here is the same as that decided in Herrin et al. v. Arnold, Judge, No. 28307 (decided July 26, 1938, 183 Okla. 392,82 P.2d 977), and they have further stipulated that the decision in that case may control the decision in this case. Accordingly the judgment of the district court is affirmed, and the syllabus in cause No. 28307, Herrin et al. v. Arnold, Judge, is adopted as the syllabus in this cause.
Judgment affirmed.
OSBORN, C. J., and RILEY, HURST, and DAVISON, JJ., concur. WELCH and CORN, JJ., dissent. BAYLESS, V. C. J., and PHELPS, J., absent.